Citation Nr: 0535097	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  02-17 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently rated as 40 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The appellant had active military service from March 1945 to 
April 1953; he also had Army Reserve duty until January 1959.

This case was remanded by the Board of Veterans' Appeals 
(Board) in July 2004 to the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska for additional 
development.  

A motion to advance this case on the Board's docket, which 
was received by the Board on June 10, 2005, was granted by 
the Board on June 24, 2004 for good cause.  See 38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2005).  


FINDING OF FACT

The evidence does not show more than moderate intervertebral 
disc syndrome prior to September 23, 2002, or more than 
severe lumbosacral strain or severe loss of back motion prior 
to September 26, 2003; and the veteran currently does not 
have forward flexion of the thoracolumbar spine to 30 degrees 
or less or ankylosis of the thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
service-connected lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2005).





REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

The notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Unfortunately, notice to the veteran was not done in this 
case until later in the claims process.  Nevertheless, in 
July 2004, the RO sent the veteran a letter, with a copy to 
his representative, in which he was informed of the 
requirements needed to establish an increased rating.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  No additional private 
medical evidence was subsequently received from the veteran.  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  Under the facts of this case, "the 
record has been fully developed," and "it is difficult to 
discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate his claims."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Based on this record, the Board finds 
that VA's duty to notify has been satisfied.  


VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  In this regard, the veteran 
has been provided VA orthopedic examinations, including the 
most recent VA examination in January 2005.  The Board 
concludes that all available evidence that is pertinent to 
the claim decided herein has been obtained and that there is 
sufficient medical evidence on file on which to make a 
decision on the issue.  There is no indication that 
additional relevant evidence exists, and the veteran has not 
pointed to any additional information that needs to be added 
to his VA claims folder with respect to the issue decided 
herein.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2005).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. §§ 4.1, 4.2, 
4.41 (2005); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, which is the situation 
with respect to the veteran's lumbosacral strain, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Specific Schedular Criteria

During the course of this appeal. regulatory changes amended 
the rating criteria for evaluating intervertebral disc 
syndrome effective on September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (2002).  Effective September 26, 2003, VA 
revised the criteria for diagnosing and evaluating the spine.  
See 68 Fed. Reg. 51454-51458 (2003).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000).

The RO addressed, in a September 2005 Supplemental Statement 
of the Case, the veteran's claim for increase under the 
criteria effective prior to September 23, 2002, the criteria 
effective September 23, 2002, and the criteria effective 
beginning September 26, 2003.  Therefore, there is no 
prejudice to the veteran for the Board to apply the 
regulatory provisions of both September 23, 2002 and 
September 26, 2003 in our appellate adjudication of this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated under 38 C.F.R. Section 4.71a, Diagnostic Code 
5293.  Under this diagnostic code, a 60 percent evaluation is 
assigned when there is evidence of pronounced disability with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief; and 
a 40 percent evaluation is assigned when there is severe 
disability with recurrent attacks and only intermittent 
relief. 

According to 38 C.F.R. Section 4.71a, Diagnostic Code 5293, 
effective September 23, 2002, a 60 percent evaluation may be 
assigned when there is evidence of intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past twelve months; and a 40 
percent evaluation is assigned when the incapacitating 
symptom episodes last at least four weeks, but less than six 
weeks.  This remained essentially unchanged in the revisions 
effective on September 26, 2003.  In June 2004, a correction 
was published to reinsert material that was inadvertently 
omitted from the initial publication of the 2003 revision.  
69 Fed. Reg. 32449 (2003).

Note (1) states that for purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note (2) states that when evaluating the disability on the 
basis of chronic manifestations, evaluate the orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id. 

Note (3) provides that if the intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id. 


Under the revised rating criteria beginning on September 26, 
2003, involving the general rating formula for diseases or 
injuries of the spine, a 50 percent evaluation is assigned 
for lumbosacral strain when there is unfavorable ankylosis of 
the entire thoracolumbar spine; a 40 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
thoracolumbar spine; and a 20 percent evaluation is assigned 
when forward flexion of the thoracolumbar spine is greater 
than 30 degrees but not greater than 60 degrees, or the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees, or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243 (2005).

The notes to the revised rating formula for diseases and 
injuries to the spine state that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Note (1) (2005).  For VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, Note (2) 
(2005).  

Under Diagnostic Code 5295, prior to September 26, 2003, a 40 
percent rating was assigned for severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion; a 20 
percent rating was assigned with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position; a 10 percent rating was assigned for 
characteristic pain on motion; and a 0 percent rating was 
assigned with slight subjective symptoms only.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).

Prior to September 26, 2003, Diagnostic Code 5292, for 
limitation of motion of the lumbar spine, provided a 10 
percent rating when limitation of motion was slight, a 20 
percent rating when moderate, and a 40 percent rating when 
severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).

Analysis

Service connection for lumbosacral strain was granted by a 
rating decision dated in July 1953 and assigned a 
noncompensable evaluation, effective May 1, 1953.  A 20 
percent evaluation was granted by rating decision in July 
2002, effective February 28, 2002; the veteran appealed, and 
an August 2002 rating decision granted a 40 percent 
evaluation for lumbosacral strain effective February 28, 
2002.  The veteran perfected his appeal.

Because the veteran has been assigned a 40 percent evaluation 
for his service-connected lumbosacral strain since February 
28, 2002, he was assigned the maximum schedular rating for 
lumbosacral strain under either Diagnostic Code 5295, for 
lumbosacral strain, or Diagnostic Code 5292, for loss of 
motion of the lumbar spine, prior to September 26, 2003.  
However, a rating of 60 percent was available prior to 
September 23, 2002 for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy and demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to the site of the 
diseased disc with little intermittent relief.  Although 
there was evidence on VA examination in April 2002 of 
radiculopathy into the left lower extremity, no neurological 
changes were found and deep tendon reflexes were 2+/4.  The 
veteran was given physical therapy.  When seen in June 2002, 
he said that he did not have any lower extremity pain.  
Consequently, the evidence prior to September 23, 2002 does 
not show neurological symptomatology indicative of 
significant intervertebral disc syndrome.  A rating in excess 
of 40 percent would also not be warranted under the criteria 
for intervertebral disc syndrome effective September 23, 2002 
because there is no evidence that the veteran has had 
incapacitating episodes of low back disability requiring bed 
rest prescribed by a physician and treatment by a physician 
with a total duration of at least six weeks.  

The Board has considered whether another rating code was 
"more appropriate" than either Diagnostic Code 5295 or 5293 
prior to September 26, 2003.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  However, since there was no evidence 
of vertebral fracture or ankylosis, the Board finds that 
another rating code was not more appropriate prior to the 
schedular rating change on September 23, 2003.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 5289 (2002).

A rating in excess of 40 percent is also not warranted for 
the veteran's service-connected low back disability under the 
criteria effective September 26, 2003.  Under the current 
criteria, a rating of 50 percent is warranted when there is 
unfavorable ankylosis of the entire thoracolumbar spine.  
However, when examined by VA in January 2005, flexion of the 
veteran's thoracolumbar spine was to 80 degrees with pain and 
the combined range of motion of the thoracolumbar spine was 
to 180 degrees.  Accordingly, ankylosis of the thoracolumbar 
spine was not shown.  38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2005).  These range of motion findings are the only range of 
motion findings after September 26, 2003.

The United States Court of Appeals for Veterans Claims 
(Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2005).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).


Prior to the 2003 revision, a rating based on limitation of 
motion of the lumbar spine was available under 38 C.F.R. 
Section 4.71a, Diagnostic Code 5292.  The current criteria 
also include ratings based on limitation of motion. However, 
a 40 percent evaluation was the maximum schedular evaluation 
for limitation of motion under Diagnostic Code 5292, and it 
is the maximum under the current criteria absent ankylosis.  
See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (if a 
claimant is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion and a higher rating requires ankylosis, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable).  Consequently, DeLuca is inapplicable to whether 
an increased rating is warranted in this case.

The Board must also determine whether an evaluation greater 
than 40 percent can be assigned for the veteran's lumbosacral 
strain by assigning separate evaluations for the neurological 
and orthopedic manifestations of the disability, as can be 
assigned under the provisions of 38 C.F.R. § 4.71a, Note (1).  
See 38 C.F.R. § 4.25 (2005).  The Board concludes that an 
evaluation higher than 40 percent cannot be assigned because 
the orthopedic findings on VA examination in January 2005 do 
not warrant more than a 10 percent rating for limitation of 
motion of the lumbar spine, as flexion was to 80 degrees; and 
the neurological manifestations due to service-connected back 
disability are no more than moderate, which warrants a 20 
percent rating, because it was noted in January 2005 that the 
veteran's problems with paresthesia of the feet was more 
compatible with diabetic peripheral neuropathy.

The Board has also reviewed the record with consideration of 
38 C.F.R. § 3.321(b) (2005).  Although there is evidence 
demonstrating that the veteran's service-connected 
lumbosacral strain interferes with employment, as indicated 
by the veteran's currently assigned rating, marked 
interference has not been shown and there is no indication in 
the record that the schedular evaluations are inadequate to 
evaluate the impairment of the veteran's earning capacity due 
to the disability at issue.  The veteran has not required 
frequent hospitalization for his service-connected 
lumbosacral strain, and the reported manifestations of the 
disability are not in excess of those contemplated by the 
schedular criteria.  In fact, motion of the low back on VA 
examination in January 2005 was more than designated for a 40 
percent evaluation under the current regulations.  
Accordingly, the RO's failure to consider or to document its 
consideration of this section was not prejudicial to the 
veteran.

In reaching the above decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased evaluation for service-connected lumbosacral 
strain is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


